308 N.Y. 814 (1955)
In the Matter of The City of New York, Acting on Behalf of The New York City Housing Authority, Respondent, Relative to Acquiring Title to Real Property Bounded by Seward Avenue and Other Streets in the Borough of The Bronx, Selected as a Site for Sound View Houses. A. F. & G. Realty Corp. et al., Appellants.
Court of Appeals of the State of New York.
Argued January 17, 1955.
Decided March 3, 1955
Bernard L. Bermant for A. F. & G. Realty Corp., appellant.
Milton H. Harris, Harry E. O'Donnell and Benjamin Offner for respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ. Taking no part: BURKE, JJ.
Order affirmed, with costs; no opinion.